Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                        Illinois Official Reports                          the accuracy and
                                                                           integrity of this
                                                                           document
                                Appellate Court                            Date: 2019.08.26
                                                                           13:06:16 -05'00'




                  People v. Loggins, 2019 IL App (1st) 160482



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             DANNY LOGGINS, Defendant-Appellant.



District & No.      First District, Third Division
                    Docket No. 1-16-0482



Filed               May 29, 2019



Decision Under      Appeal from the Circuit Court of Cook County, No. 13-CR-1864(01);
Review              the Hon. Luciano Panici, Judge, presiding.



Judgment            Affirmed in part, reversed in part, mittimus corrected, and remanded.


Counsel on          Michael J. Pelletier, Patricia Mysza, and Eric E. Castaneda, of State
Appeal              Appellate Defender’s Office, of Chicago, for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                    and Marci Jacobs, Assistant State’s Attorneys, of counsel), for the
                    People.



Panel               JUSTICE ELLIS delivered the judgment of the court, with opinion.
                    Presiding Justice Fitzgerald Smith and Justice Howse concurred in the
                    judgment and opinion.
                                               OPINION

¶1       The police entered a house in Harvey to execute a search warrant and found defendant
     Danny Loggins, along with three other people, sitting around the table in the dining room.
     Defendant sprang up and ran out the back door, leaving behind a handgun that had been within
     arm’s reach on a nearby chair. He was arrested, unarmed, in the yard. The police found cocaine
     in a drawer in the dining room and assorted paraphernalia nearby. A jury convicted defendant
     of armed violence and the predicate offense of possession of a controlled substance with intent
     to deliver. (At a simultaneous bench trial, the judge found him guilty of unlawful possession
     of a weapon by a felon, but neither that conviction nor the bench trial is at issue in this appeal.)
¶2       Defendant raises several issues on appeal. He challenges the sufficiency of the evidence to
     sustain either of the jury’s verdicts. He says he was prejudiced when an officer was allowed to
     testify about the uses of the paraphernalia found in the house without being accepted as an
     expert on drug distribution. He argues that the trial court erred in requiring him to serve (at
     least) 85%, rather than 50%, of his sentence, pursuant to the truth-in-sentencing law. And he
     challenges various aspects of the fines-and-fees order.
¶3       Because there was no finding, and indeed no evidence, that defendant caused anyone great
     bodily harm, we agree that he is eligible to receive day-for-day credit on his sentence for armed
     violence. We otherwise affirm his convictions and sentence. We also remand to the circuit
     court, pursuant to Illinois Supreme Court Rule 472, for defendant to file a motion challenging
     certain monetary assessments and per diem credits.

¶4                                         BACKGROUND
¶5       On the evening of December 21, 2012, the police arrested defendant while executing a
     search warrant at 15307 Turlington Avenue in Harvey. Detectives Ostrowski and McCalpine
     of the Harvey Police Department, both of whom testified for the State, were among the half-
     dozen or so officers who entered the three-bedroom house at that address.
¶6       The officers knocked and announced their presence. There was no response, and they did
     not hear any voices or other noises inside. After waiting somewhere between 30 and 60
     seconds, the officers shattered the glass on the screen door and broke down the front door of
     the house with a battering ram. They continued to announce their presence as they entered the
     house and walked through the living room, into the adjoining dining room. There, they found
     four people, including defendant, sitting around the table. Defendant immediately got up, ran
     into the kitchen, and fled out the back door.
¶7       Ostrowski followed defendant outside. Defendant initially hopped a fence but then came
     back, walked toward Ostrowski, and was arrested, unarmed, in the yard. Ostrowski never saw
     defendant with a gun.
¶8       Meanwhile, McCalpine found a handgun on the seat of a chair in the dining room. On direct
     examination, he testified that it was the chair next to defendant, about one foot away from
     where defendant had been sitting. On cross-examination, McCalpine acknowledged that, in his
     police report, and again in his grand-jury testimony, he had said that the gun was on defendant’s
     chair, not the chair next to him. In any event, a photo, taken by McCalpine and published to
     the jury, depicts a chair in the dining room with a White Sox cap, a coat underneath the cap,
     and a handgun underneath the coat. The handle of the gun is sticking out from underneath the


                                                  -2-
       coat. McCalpine never saw defendant with that (or any other) gun, and he did not know who
       put the handgun on the chair. A fingerprint expert from the Illinois State Police testified that
       no latent prints suitable for comparison were found on the handgun or the magazine. The
       handgun was loaded with 15 live rounds.
¶9         After the occupants were secured, the police searched the entire house. In a drawer in the
       dining room, about three feet away from where defendant was sitting, they found a plastic bag
       containing a white, rock-like substance. Testing later confirmed that it was 8.2 grams of
       cocaine.
¶ 10       On the floor in the dining room, also about three feet away from defendant, the police found
       a box full of paraphernalia, including measuring spoons, a measuring cup, two strainers, two
       digital scales, a box with a large quantity of small plastic bags (upwards of a thousand,
       McCalpine estimated), a bottle of “instatal,” and another bottle of an unspecified dietary
       supplement. They also found more plastic bags and two blenders elsewhere in the dining room
       and a 12-gauge shotgun in the corner of the living room.
¶ 11       Without objection, McCalpine testified that small plastic bags are commonly used to
       package narcotics; that blenders are commonly used to blend and cut heroin; and that “instatal”
       is a dietary supplement commonly used to “multiply,” or cut, cocaine. (Based on this
       testimony, we surmise that the term “instatal,” as it occurs in the report of proceedings and the
       parties’ briefs, is a misspelling of “inositol,” a common cutting agent for cocaine. See, e.g.,
       People v. Adams, 388 Ill. App. 3d 762, 765 (2009); People v. Caro, 381 Ill. App. 3d 1056,
       1064 (2008).)
¶ 12       McCalpine based his testimony about the plastic bags, blenders, and inositol on his
       “training and experience” as a narcotics officer. At the time of the search, he had served on the
       narcotics-investigation unit of the Harvey Police Department for 5 years, and he had been an
       officer for a total of 12 years. He had completed 40 hours of narcotics training at the Chicago
       Police Academy, and he completed ongoing, annual narcotics training from an organization
       referred to in the transcript as the “Illinois Department of Drug Enforcement Association.” The
       State did not tender McCalpine as an expert, and the trial court did not qualify him as one.
¶ 13       During the search, the officers found defendant’s state identification card, which listed
       15307 Turlington Avenue as his residence. Defendant’s identification was issued on August
       24, 2011, and was valid until December 7, 2016. The officers also found two photos of
       defendant on the mantle in the living room. McCalpine testified that he found clothes in a
       bedroom closet that appeared to fit defendant—who is 6 feet 7 inches and weighs around 240
       pounds—but he did not inventory or photograph them. The officers did not find any utility
       bills or other mail addressed to defendant, any keys to the house belonging to defendant, or
       any lease agreement or mortgage documents in defendant’s name.
¶ 14       Ostrowski and McCalpine interviewed defendant at the station after his arrest. They did
       not record the interview, although audio and video equipment was available. McCalpine
       testified that defendant was read his Miranda rights (see Miranda v. Arizona, 384 U.S. 436
       (1966)), signed a waiver, and made a statement.
¶ 15       Defendant told the officers that he started selling drugs “to feed his family” after his
       trucker’s license was suspended, due to his failure to pay child support. He admitted that the
       handgun in the dining room and the shotgun in the living room were his, and he said that he
       “had them there for New Year’s Eve to shoot them off.” Defendant also confirmed that he
       lived at 15307 Turlington Avenue. McCalpine memorialized defendant’s oral statement in

                                                   -3-
       writing, based on his interview notes, but defendant refused to sign it. Among other
       (unspecified) reasons, McCalpine testified, defendant refused because “the state’s attorney
       could use [the written statement] against him at a trial.”
¶ 16        After defendant was convicted, the trial court merged his convictions, sentenced him to 15
       years in prison for armed violence, and ordered him to serve that sentence at 85% time. The
       trial court also imposed $4394 in monetary assessments and awarded defendant 476 days of
       credit for presentence incarceration. This appeal followed.

¶ 17                                          ANALYSIS
¶ 18                                                 I
¶ 19      Defendant first argues for a reversal of his conviction for armed violence. To prove that he
       committed this offense, the State had to prove that he committed a predicate felony (namely,
       possession of cocaine with intent to deliver) “while armed with a dangerous weapon.” 720
       ILCS 5/33A-2(a) (West 2016). Defendant argues that the State failed to prove that he was
       armed within the meaning of the statute, for two independent reasons. We take each in turn.

¶ 20                                                    A
¶ 21       There is no dispute that defendant was unarmed when Ostrowski arrested him outside the
       house. For this reason, he says, he did not commit armed violence. Defendant thus appears to
       argue, at least implicitly, that the statute requires proof that he was armed at the moment of his
       arrest. This contention presents an issue of statutory interpretation, which we review de novo.
       People v. Anderson, 364 Ill. App. 3d 528, 537 (2006).
¶ 22       Defendant’s interpretation of the armed-violence statute is wrong: “[T]he determination of
       whether a defendant is armed is not made at the moment of arrest.” People v. Harre, 155 Ill.
       2d 392, 401 (1993); see also People v. Curry, 2018 IL App (1st) 152616, ¶ 18.
¶ 23       As our supreme court has explained, a felon with immediate access to a weapon will have
       to make a “spontaneous” decision whether to use deadly force and thus will be more likely to
       spark a violent encounter, when faced with resistance from a police officer, victim, or another
       criminal. Harre, 155 Ill. 2d at 395; People v. Condon, 148 Ill. 2d 96, 109-10 (1992). The
       purpose of the armed-violence statute is to minimize the potential for such violence by
       disarming felons, thus eliminating the need for them to decide, in the heat of the moment,
       whether to resort to deadly force. Harre, 155 Ill. 2d at 395; Condon, 148 Ill. 2d at 109-10.
¶ 24       In many confrontations with the police, the felon is not arrested until after, perhaps even
       long after, that heat-of-the-moment decision first had to be made. Thus, a requirement that the
       felon must be armed—or more precisely, still armed—at the moment of arrest is too narrow
       and restrictive to serve the statute’s deterrent purpose. Harre, 155 Ill. 2d at 401.
¶ 25       Far from being narrowly limited to the moment of arrest, the statute broadly requires the
       felon to be armed at any point that creates an “immediate potential for violence.” Anderson,
       364 Ill. App. 3d at 538-39. In some cases, that potential is present because the felon is armed
       during, or en route to, the underlying felony—for example, when a drug dealer brings a gun to
       a transaction. See, e.g., Harre, 155 Ill. 2d at 400-01 (defendant had access to gun while en
       route to drug sale); Curry, 2018 IL App (1st) 152616, ¶¶ 18, 22 (defendant had gun during
       drug sale). But that was not the case here.



                                                   -4-
¶ 26       In other cases, the potential for violence arises because the felon is armed when confronted
       by the police during the course of, or while fleeing from, the underlying felony. See, e.g.,
       Anderson, 364 Ill. App. 3d at 529-30, 537 (defendant armed when police approached him).
       This is typically the case when the underlying felony is a possession offense.
¶ 27       And sometimes, the police confront the felon in a home while executing a search warrant,
       as they did here. In these circumstances, the felon commits armed violence if (among other
       things) he was armed “when the police entered” the premises to execute the warrant. Condon,
       148 Ill. 2d at 110; see also People v. Smith, 191 Ill. 2d 408, 412 (2000). That is our inquiry.

¶ 28                                                  B
¶ 29       The question presented—whether the State proved that defendant was armed when the
       police entered the house—is a factual, rather than a legal, question. So we must ask whether a
       rational trier of fact, viewing the evidence in the light most favorable to the State, could have
       found this element of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,
       319 (1979); People v. Ross, 229 Ill. 2d 255, 272 (2008).
¶ 30       Defendant claims that his guilt is purely a question of law and thus we should review his
       conviction de novo, instead of applying the deferential Jackson standard to the jury’s verdict.
       He notes that in Smith, 191 Ill. 2d at 411, the supreme court reviewed a conviction for armed
       violence de novo because, as the court found in that case, “the facts [were] not in dispute” and
       Smith’s guilt was therefore “a question of law.”
¶ 31       Defendant misreads Smith. In that case, the police went to Smith’s apartment to execute a
       search warrant. Id. at 410. As the police approached the building, Smith dropped a gun out a
       window. Id. Inside Smith’s apartment, the police found cocaine but no weapons. Id. Based on
       this evidence, the following factual inferences were undisputed on appeal: (1) Smith was
       armed at a time when he (constructively) possessed cocaine in his apartment, but (2) Smith
       was no longer armed when the police “arrived” and “entered” the apartment to search it. See
       id. at 411-13. The critical point is that there was no dispute about whether Smith was, or was
       not, armed at any particular time. The only question was whether the statute applied to a
       defendant who was armed at the time that Smith was armed. That was a question of statutory
       interpretation—a variant, in fact, of the question we answered above—which is why the
       supreme court said that Smith’s guilt was a question of law. Id. at 411.
¶ 32       Here, the facts are not undisputed, in the sense intended in Smith, because the parties
       disagree about the inferences that can be drawn from the trial evidence. Defendant claims that
       he was never armed—not when he was arrested outside, and not when he was inside, either.
       The State counters that defendant was armed when the police entered the house (albeit no
       longer armed when he was arrested). That is a factual dispute. Defendant’s guilt is not a
       question of law. We review his conviction under the Jackson standard.
¶ 33       For purposes of the armed-violence statute, a person is “armed with a dangerous weapon”
       when he “carries on or about his or her person or is otherwise armed with” a firearm or other
       qualifying weapon. 720 ILCS 5/33A-1(c)(1)-(2) (West 2016). Because the statute applies to a
       person who is “otherwise armed”—that is, someone who is not carrying a weapon—it does not
       require actual or physical possession of a weapon. Harre, 155 Ill. 2d at 401. But it requires
       more than mere constructive possession. Condon, 148 Ill. 2d at 110-12 (defendant had
       constructive possession of, but was not armed with, guns found in other rooms of house when
       police confronted him in his kitchen). A person is “otherwise armed” if he has “immediate

                                                   -5-
       access to or timely control over” a weapon. Harre, 155 Ill. 2d at 396; Condon, 148 Ill. 2d at
       110.
¶ 34        The State’s theory was that defendant was “otherwise armed” with the handgun in the
       dining room. Defendant and three other people were sitting around the table. When the police
       entered the dining room, defendant immediately got up and ran out of the house. On direct
       examination, McCalpine testified that there was a handgun on the chair next to defendant,
       about one foot away from where he was sitting. A photo taken by McCalpine shows a handgun
       underneath a coat and White Sox cap on the seat of a dining room chair; the handle of the gun
       is sticking out from underneath those items. McCalpine acknowledged that, in his police report
       and his grand-jury testimony, he had previously said that the handgun was on defendant’s
       chair, not the chair next to him.
¶ 35        Taking the facts in the light most favorable to the State, a rational jury could find that
       defendant was “otherwise armed” with the handgun. Whether that gun was on defendant’s
       chair or on another chair one foot away from him, it was well within his reach. And although
       the photo shows that it was partly covered by a hat and coat, the handle of the gun was sticking
       out and clearly accessible. On any view of this evidence, defendant easily could have grabbed
       the handgun, if he had chosen to. He had “immediate access” to that weapon when the police
       entered the house. See Harre, 155 Ill. 2d at 396; Condon, 148 Ill. 2d at 110.
¶ 36        Our cases bear out this conclusion. For example, the defendant in People v. Scott, 2011 IL
       App (2d) 100990, ¶ 30, had immediate access to a gun that was on the floor, under a loveseat,
       “perhaps a foot or two away” from the couch he was on when the police arrived with a search
       warrant. The defendant in People v. Bond, 178 Ill. App. 3d 1020, 1023 (1989), had immediate
       access to a gun that was underneath the sofa cushion he was sitting on while the police searched
       his house. And the defendant in People v. Hernandez, 229 Ill. App. 3d 546, 550 (1992), had
       immediate access to a gun that was under his mattress, near the edge of the bed and thus within
       his reach, when the police arrived. Here, the handgun on the dining room chair was at least as
       accessible to defendant—if not more so—than the weapons in these cases. Defendant was
       “otherwise armed” with the handgun.
¶ 37        Defendant’s cited cases do not show otherwise. In Condon, 148 Ill. 2d at 110, the police
       encountered the defendant in his kitchen after entering on a warrant; during the search, they
       found guns in several rooms of the house, including various bedrooms and an office, but none
       in the kitchen. The guns in Condon were analogous to the shotgun in defendant’s living room,
       but not the handgun within his immediate reach in the dining room. (The State has never
       argued, either at trial or on appeal, that a conviction for armed violence could be based on the
       shotgun.)
¶ 38        In People v. Neylon, 327 Ill. App. 3d 300, 303, 309 (2002), the police confronted and
       arrested the defendant outside of his house and later found a gun in his bedroom closet while
       searching the house. Unlike defendant here—who had a gun within his immediate reach when
       the police first confronted him—there was no time during Neylon’s encounter with the police
       at which he could have accessed his weapon. See id. at 309.
¶ 39        In People v. Shelato, 228 Ill. App. 3d 622, 623-24, 627 (1992), the defendant and his gun
       were at least in the same room when the police entered his house on a warrant. But still, the
       gun was not at his disposal: It was on the other side of the room, some 15 feet away, and at the
       bottom of a closed duffle bag, wrapped in a rag and buried under 60 or so bags of cannabis. Id.
       at 627. There was no realistic chance that he could have accessed that gun.

                                                  -6-
¶ 40       Lastly, relying on Smith, 191 Ill. 2d 408, defendant argues that when he ran out of the
       house, he “abandoned any possession of the handgun” and thus eliminated any threat of violent
       confrontation with the police. In this respect, he says, he was like the defendant in Smith, who
       dropped his gun out of his apartment window while the police were approaching the building.
       See id. at 410.
¶ 41       But there is a crucial difference: Smith disposed of his gun before the police entered his
       apartment; defendant, in contrast, was armed when the police entered the house and confronted
       him. At that moment, there certainly was the potential for a violent encounter, since defendant
       could have grabbed the handgun. Granted, he did not, and that was a mitigating fact to be
       considered at sentencing, but “it is the possibility of violence, and not the defendant’s actual
       intent to commit or threaten violence, that is crucial” to the question of his guilt. Scott, 2011
       IL App (2d) 100990, ¶ 20.
¶ 42       So even if defendant “distanced himself” from the handgun, as he says, it was too late for
       him to escape liability for armed violence. As long as he was “otherwise armed” at some point
       during his confrontation with the police, which he was, he committed the offense—even if he
       abandoned the handgun soon after that. Anderson, 364 Ill. App. 3d at 529-30, 537 (conviction
       affirmed, as defendant was armed when police first approached him, though he disposed of
       gun while in flight).
¶ 43       In sum, because defendant was “otherwise armed” with the handgun, he committed the
       offense of armed violence.

¶ 44                                                II
¶ 45       Defendant also argues for a reversal of his conviction for possession of a controlled
       substance with intent to deliver (and, by extension, his armed-violence conviction, which was
       predicated on this offense). To prove this charge, the State had to prove that “defendant had
       knowledge and possession of the drugs.” People v. Givens, 237 Ill. 2d 311, 334-35 (2010); see
       720 ILCS 570/402 (West 2016). These are both questions of fact for the jury to resolve. People
       v. Schmalz, 194 Ill. 2d 75, 81 (2000). The State’s theory was that defendant had constructive
       possession and knowledge of the cocaine found in the house, because he lived there, admitted
       to the police that he sold drugs, and had a significant amount of paraphernalia in his dining
       room, where defendant and the cocaine were both found. Defendant counters that the State did
       not prove that he lived in the house and, even if it did prove that much, it failed to prove that
       he had knowledge of, or the intent to control, the specific bag of cocaine that the police found.

¶ 46                                                 A
¶ 47       Possession is constructive, as the State alleged here, when a defendant has the “intent and
       capability to maintain control and dominion” over an item of contraband, though he does not
       have immediate personal control of it. People v. Frieberg, 147 Ill. 2d 326, 361 (1992). The
       intent (and capability) to control the item can be inferred when the defendant “exercised
       immediate and exclusive control” over the area where that item was found. People v.
       Maldonado, 2015 IL App (1st) 131874, ¶ 23. And control over the area generally can be
       inferred when the area is within the defendant’s residence. Id. ¶ 29; People v. Spencer, 2012
       IL App (1st) 102094, ¶ 17.



                                                   -7-
¶ 48        Defendant argues that the State failed to prove that he lived at 15307 Turlington Avenue.
       Despite searching the entire house, the police did not find any utility bills or other mail
       addressed to defendant, any keys to the house belonging to him, or any lease or mortgage
       documents in his name. These items are undoubtedly relevant to the question of residency, and
       the absence of any of them here is surely a point in defendant’s favor. But while there is no
       shortage of cases in which these items, in some combination, added up to sufficient proof of
       residency, defendant does not cite, and we have not found, a case in which any one of these
       items—or any other item, for that matter—was held to be necessary for proof of residency.
       The State needed to offer the jury sufficient evidence from which it could infer that defendant
       lived at that address, but no particular form of proof was required.
¶ 49        In the first instance, the State points to defendant’s state identification card, which listed
       15307 Turlington Avenue as his address. Although his identification was valid, defendant
       argues that it was nonetheless “stale” by the time he was arrested, nearly 16 months after the
       identification was issued. In the meantime, he says, his “living circumstances could have
       changed.” Yes, they could have. And they could have changed the week, or the day, after he
       got his identification. How long does it take for an identification to go “stale?” Defendant does
       not say. But the logic of his position, sparse at it is, seems to imply that an identification is
       virtually always “stale.”
¶ 50        We reject that implication. A person’s state-issued identification is, and always has been,
       evidence of his or her address, as long as the identification is still valid. That’s not to say it is
       always sufficient, on its own, to prove residency; other facts may indeed suggest that the person
       has moved since the identification was issued. See People v. Alicea, 2013 IL App (1st) 112602,
       ¶¶ 12-14, 28-32 (witness testified that defendant had moved from address listed on driver’s
       license abstract before search warrant executed at that address). The lack of mail, keys, or
       documents linking defendant to the house were such facts. But those facts only carry defendant
       so far, since there was other evidence that did link him to the house.
¶ 51        According to McCalpine, defendant confirmed that he lived at the address listed on his
       identification when he was interviewed at the police station. Defendant notes that the police
       could have, but did not, record the interview and that he refused to sign the written statement
       that McCalpine generated based on the interview. But as far as we know, he did not refuse
       because something McCalpine wrote down was false; he refused because he did not want to
       give the State a written statement that it could use against him at a trial. And in any event,
       McCalpine’s testimony about defendant’s oral statement was not inherently contradictory or
       patently unbelievable. A rational jury could have credited that testimony—with or without a
       signed, written statement in evidence and with or without a recording of the interview. We
       have no basis to discredit that determination.
¶ 52        That testimony scotches any potential doubts about the “freshness,” so to speak, of
       defendant’s then-valid identification. And it distinguishes this case from People v. Ray, 232
       Ill. App. 3d 459 (1992), a case on which defendant relies. There, we found that a cable bill in
       the name of one of the codefendants was not sufficient proof that he (or any other codefendant)
       lived in the apartment where the codefendants, the cable bill, and the drugs were found. Id. at
       462-63. That was in part because the cable bill was six months old—“stale,” as defendant
       would say. But in so finding, we stressed that there was “no testimony *** which established
       that any of defendants admitted that the apartment was their residence” and, indeed, when they
       were asked to confirm their residences, they all gave other addresses. Id. at 462. Not so here.

                                                     -8-
¶ 53       The identification and McCalpine’s testimony, taken together, provide more than sufficient
       proof of defendant’s residency. And on top of that, the police found photos of defendant on the
       mantle in the living room. True, a photo alone “does not equate with” residency, as defendant
       says. It’s not unusual for people to display pictures of their family and friends in their homes.
       But these photos of defendant were found in the house where his identification said that he
       lived—and where he said that he lived. When viewed alongside this other evidence, the photos
       of defendant on the mantle provide even more confirmation that he lived in the house. See
       People v. McCarter, 339 Ill. App. 3d 876, 879 (2003) (defendant constructively possessed
       contraband in dresser when police found photos of defendant and recent mail on top of dresser).
¶ 54       We will leave it at that. Defendant cites numerous other cases in support of his residency
       arguments, but none of them shed any meaningful light on the facts or issues in this case. And
       we need not decide whether the clothes purportedly found in a bedroom closet provide further
       evidence that defendant lived there. Based on defendant’s state identification, his oral
       statement to the police confirming his address, and the photos of him over the fireplace, the
       jury could draw a reasonable inference that defendant lived in the house.

¶ 55                                                  B
¶ 56       Even so, defendant says, the State failed to prove that he had any knowledge of, much less
       the intent to control, the particular bag of cocaine that the police found. Once possession has
       been proven, knowledge may be inferred from “the surrounding facts and circumstances” of
       the possession, including the defendant’s declarations, acts, or conduct. Schmalz, 194 Ill. 2d at
       82; Spencer, 2012 IL App (1st) 102094, ¶ 17. In addition to the proof of defendant’s residency,
       the State presented evidence that he admitted to the police that he sold drugs. And throughout
       his dining room, along with the cocaine, the police found the tools of his admitted trade—
       measuring spoons and cups, strainers, digital scales, hundreds of small plastic bags, and more.
       From this evidence, the State argues, the jury could reasonably infer that defendant knew the
       cocaine was there, and that it was his. We agree.
¶ 57       Defendant’s arguments to the contrary are not convincing. First, he argues that his oral
       statement to the police proves nothing. We have already explained why his refusal to sign the
       written statement does not mean that the jury had to discount McCalpine’s testimony about
       defendant’s oral statement. Apart from that argument, defendant also says that he merely
       admitted—as a general matter—that he sold drugs. He never admitted that the particular bag
       of cocaine found during the search was his.
¶ 58       True, McCalpine never testified that defendant said, outright, that those drugs were his.
       But consider the full context of defendant’s statement. The police had just searched his house,
       seized cocaine, arrested him, and brought him to the station for questioning—about the cocaine
       (and guns) they had just seized. It is reasonable to infer that defendant, in admitting that he
       sold drugs, was referencing the drugs that were the basis for—and surely the focus of—the
       police interview.
¶ 59       Any claim that defendant knew nothing of the cocaine in his dining room is further belied
       by the fact that the room was full of a cocaine dealer’s standard equipment. It is hard to believe
       that defendant admittedly sold drugs, had all of that paraphernalia lying around, and yet had
       no idea that there was any cocaine in that very same room. The jury could reasonably infer that
       he knew and indeed that the cocaine was his to sell.


                                                   -9-
¶ 60       Second, defendant argues that the State failed to “rule out” that the cocaine belonged to
       one (or more) of the three other people who were sitting around the table with him when the
       police entered the house. That was not the State’s “burden,” as defendant asserts. The State’s
       “burden [was] to prove that defendant was responsible for the presence of the narcotics.”
       People v. Macias, 299 Ill. App. 3d 480, 488 (1998). Others could also be responsible; that
       would be a case of joint possession. Schmalz, 194 Ill. 2d at 82 (“The rule that possession must
       be exclusive does not mean that the possession may not be joint ***.”). So defendant’s
       argument, at the very least, is overstated.
¶ 61       But there is a kernel of truth to it. A defendant’s residency (or other proven control over
       the premises) generally permits the jury to infer both possession and knowledge of contraband
       found within the premises—but only “absent other factors which might create a reasonable
       doubt as to the defendant’s guilt.” Smith, 191 Ill. 2d at 413; Alicea, 2013 IL App (1st) 112602,
       ¶ 24. And in some circumstances, the control that others had over the premises, or the access
       they had to the contraband itself, can help create a reasonable doubt as to whether the
       contraband really did belong to the defendant.
¶ 62       Defendant offers a host of arguments, all variations on this general theme. In sum: The
       cocaine could have belonged to anyone in the house. Defendant was not the only person who
       lived there, and at least three other people had ready access to the common area of the house
       where the cocaine was found. These facts, defendant says, undermine the inference that he had
       “exclusive control” over the cocaine. And the cocaine was “hidden” or “secreted” in a dining-
       room drawer. By whom, we cannot know—and that, he says, undermines the inference that he
       had any knowledge of it.
¶ 63       The record does not support these factual assertions. The State presented sufficient
       evidence that defendant lived in the house. But we do not know if anyone else lived there with
       him. It is not implausible to think that someone did; after all, the house had three furnished
       bedrooms. But that alone does not prove that anyone else lived there or controlled the premises.
       (During cross-examination, defense counsel asked if McCalpine knew that other people lived
       in the house with defendant, but the State’s foundational objection was sustained, and defense
       counsel did not attempt to lay a proper foundation for the question after that.)
¶ 64       Nor does the record show that anyone else in the dining room had control over the
       “common area” where the cocaine was found, either because they lived with defendant or for
       some other reason. For all we know, those people were casual visitors, with no connection to
       the property and certainly no proven connection to the cocaine itself. We have no basis on
       which to conclude that they even knew it was there. Defendant has merely shown that they
       were present when the cocaine was seized.
¶ 65       Defendant’s arguments, in the end, are speculation: He might have had (some number of)
       housemates. Some of the people in the dining room might have been (among) those
       housemates. Either way, someone who lived there or otherwise had control over the dining
       room might have “hidden” the cocaine in the drawer without his knowledge. None of this even
       arguably shows that defendant did not have constructive possession and knowledge of the
       cocaine. These bare possibilities do not create a reasonable doubt about his guilt.
¶ 66       This case is unlike People v. Wolski, 27 Ill. App. 3d 526 (1975), one of defendant’s
       principal authorities. There, the police searched an apartment, where Wolski lived with his
       brother, and found cannabis. Id. at 527. Wolski’s conviction for possessing that cannabis was
       reversed on appeal. Id. at 529. Apart from the “bare fact” that the cannabis was found in an

                                                  - 10 -
       apartment that Wolski shared with his brother, there was “no corroborating evidence,” of any
       kind, linking him to the drugs. Id. at 528-29. Here, even if we granted defendant that other
       people shared control over the premises with him, the fact would still remain that he admitted
       to selling drugs. Thus, the inference of his knowledge and control is not based entirely on his
       residency in the house. Unlike in Wolski, there was clear “corroborating evidence” that further
       linked defendant to the cocaine.
¶ 67       Relying on Maldonado, 2015 IL App (1st) 131874, defendant argues that we cannot infer
       his knowledge of cocaine that was “hidden” or “secreted” in a dining-room drawer. In that
       case, Maldonado was convicted of constructively possessing a bag of heroin that was inside a
       “closed” “statue” in the bedroom of a house that was not proven to be his residence. Id. ¶¶ 4,
       24-26, 41. Because there was no proof of residency or other control over the premises, and
       indeed no proof that Maldonado “was ever inside the building,” it was unreasonable to infer
       that he knew about the heroin “secreted” inside a statue. Id. ¶¶ 40-41. But here, the cocaine
       was found in defendant’s own dining room. In contrast to the heroin in Maldonado, the cocaine
       was not, in any meaningful way, “hidden” from defendant—no more so than, say, his
       silverware. Given the location of the cocaine, the nearby paraphernalia, and defendant’s
       admission that he sold drugs, it was not unreasonable to infer that he knew about the cocaine.
¶ 68       Lastly, defendant points out that there was no physical evidence, such as fingerprints or
       DNA, connecting him to the cocaine. That was of course a relevant fact for the jury to consider
       in a possession case. See, e.g., People v. Jackson, 23 Ill. 2d 360, 364 (1961); People v. Tates,
       2016 IL App (1st) 140619, ¶ 26. But the absence of such forensic evidence does not, by itself,
       create a reasonable doubt about a defendant’s possession of an item of contraband. Hernandez,
       229 Ill. App. 3d at 551. Specifically, it does not diminish the force of the State’s evidence that
       defendant lived in the house and admittedly sold drugs. For the reasons we have explained, the
       jury could reasonably infer from that evidence that defendant constructively possessed the
       cocaine, whether or not there was evidence of his prints (or DNA) on the packaging.
¶ 69       In sum, because it was reasonable to infer that defendant had constructive possession and
       knowledge of the cocaine found during the search, his conviction for possession of a controlled
       substance with intent to deliver—the predicate for his armed-violence conviction—is affirmed.

¶ 70                                               III
¶ 71       Defendant challenges his armed-violence conviction on one final ground. Even if he had
       possession of both the handgun and the cocaine, defendant argues, he did not have possession
       of them at the same time. In other words, he was not “armed” with the handgun “while” he
       possessed the cocaine, as the armed-violence statute requires. See 720 ILCS 5/33A-2(a) (West
       2016).
¶ 72       It is easy to see, based on our analyses of defendant’s two convictions, why this line of
       argument fails. To begin, defendant’s armed-violence conviction was not based on his
       “constructive possession” of the handgun; it was based on his being “otherwise armed” with
       the handgun. When was he so armed? When the police entered the house. And when did he
       have constructive possession of the cocaine? When the police entered the house, among other
       times. Thus, he was “armed” with the handgun “while” he possessed the cocaine.
¶ 73       Defendant dusts off the hypothetical of the “weekend hunter,” who possesses a rifle a
       hundred miles downstate while, at the same time, he has cocaine stashed in his home in
       Chicago. See People v. Lenoir, 125 Ill. App. 3d 260, 265-67 (1984). There must be some time

                                                   - 11 -
       nexus in time and place between the predicate felony and the gun possession, says defendant,
       or this “weekend hunter” would be guilty of armed violence, an absurd result.
¶ 74       But even if defendant is correct that some nexus of time and place is required by the armed-
       violence statute, that nexus was surely present here. At the moment that defendant had
       “immediate access to or timely control over” his weapon (emphases omitted) (Condon, 148 Ill.
       2d at 110), he was in possession of the narcotics—they were only a few feet away from him.
       The hypothetical outer limits of the armed-violence statute are not presented here, and we need
       not explore them. Defendant’s armed-violence conviction is affirmed.

¶ 75                                                 IV
¶ 76       Defendant claims that McCalpine’s opinion testimony about the uses of plastic bags,
       blenders, and inositol in the drug trade was inadmissible. That testimony was not lay opinion,
       he says, since it was based on McCalpine’s “training and experience” as a drug investigator.
       But McCalpine was never tendered by the State, or accepted by the trial court, as an expert in
       drug distribution. Thus, the State failed to lay a proper foundation for his opinion testimony.
       And those opinions, defendant argues, were critical to the State’s proof that he intended to sell
       the cocaine.
¶ 77       Because defense counsel did not object to McCalpine’s testimony, defendant advances
       theories of plain error and ineffective assistance of counsel. On either theory, the threshold
       question is whether McCalpine’s testimony about the paraphernalia was admissible as a lay
       opinion. We review the trial court’s determination for an abuse of discretion. People v.
       Thompson, 2016 IL 118667, ¶ 49.

¶ 78                                                   A
¶ 79       Rule 701 of the Illinois Rules of Evidence sets forth the foundational requirements for an
       “opinion” or “inference” offered by a witness who is not testifying as an expert. Ill. R. Evid.
       701 (eff. Jan. 1, 2011). First, it must be “rationally based on the perception of the witness.” Id.
       This provision simply restates “the general requirement that a witness must have personal
       knowledge of the matter to testify to it.” People v. Novak, 163 Ill. 2d 93, 102-03 (1994); People
       v. Terrell, 185 Ill. 2d 467, 497 (1998); see Ill. R. Evid. 602 (eff. Jan. 1, 2011). The opinion or
       inference must also be “helpful to a clear understanding of the witness’ testimony or the
       determination of a fact in issue,” and “not based on scientific, technical, or other specialized
       knowledge within the scope of Rule 702.” Ill. R. Evid. 701 (eff. Jan. 1, 2011).
¶ 80       Rule 702, in turn, sets forth the foundational requirements for expert opinion testimony. It
       provides in relevant part that “[i]f scientific, technical, or other specialized knowledge will
       assist the trier of fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or education, may testify
       thereto in the form of an opinion or otherwise.” Ill. R. Evid. 702 (eff. Jan. 1, 2011).
¶ 81       A witness may thus testify as an expert if he or she “has knowledge and experience beyond
       the average citizen that would assist the jury in evaluating the evidence.” Novak, 163 Ill. 2d at
       104. There is no particular way in which that expertise had to be acquired; it could have come
       through formal “study, training, or research,” or through “practical experience” in the relevant
       specialized field. Id.



                                                   - 12 -
¶ 82       Rules 701 and 702, like the federal rules on which they are “modeled” (Thompson, 2016
       IL 118667, ¶ 40), do “not distinguish between expert and lay witnesses but rather between
       expert and lay testimony.” (Emphases omitted.) Fed. R. Evid. 701 advisory committee’s note
       to 2000 amendment. Thus, a witness can qualify as both a lay fact witness and an expert
       witness—or more precisely, can offer both lay and expert testimony—in the same case. And
       an expert may base an opinion (as a lay witness must) on facts that the expert has personally
       observed. Ill. R. Evid. 703 (eff. Jan. 1, 2011).
¶ 83       Law-enforcement officers are especially likely to serve as such dual-capacity witnesses. It
       is routine for officers with special expertise in the kind of criminal activity that is afoot to be
       “personally involved in the factual underpinnings of the case.” (Internal quotation marks
       omitted.) United States v. Christian, 673 F.3d 702, 709 (7th Cir. 2012). They might, for
       example, participate in the execution of a search warrant, as here. Because their observations
       will be “guided by experience and training,” the inferences and opinions they arrive at in the
       field “cannot always be separated from the expertise they bring” to bear. Id. As a result, “at
       least some of their fact testimony will be influenced by [their] specialized knowledge.” Id.
¶ 84       Defendant’s challenge to McCalpine’s testimony requires us to draw a boundary between
       a law-enforcement officer’s potential roles as fact and expert witness. As far as we know, from
       the briefs and our own research, no Illinois court of review has probed that boundary in the
       context of facts similar to those presented here. But several federal courts have. And because
       Rule 701 is substantively identical to its federal counterpart, our supreme court has instructed
       that we may turn to federal case law for guidance. Thompson, 2016 IL 118667, ¶ 40.
¶ 85       A case closely on point is United States v. Oriedo, 498 F.3d 593 (7th Cir. 2007). In that
       case, a federal agent testified that small plastic bags “ ‘with the corners cut off’ ” were found
       during a search of the defendant’s hotel room. Id. at 602. The government asked the agent to
       explain to the jury the “ ‘significance’ ” of those plastic bags, or “ ‘how [they] are used.’ ” Id.
       The agent testified, “ ‘[t]hat’s usually the way drug dealers will package the crack cocaine for
       resale.’ ” Id. When the defense objected that the agent had not been disclosed as an expert, the
       government rephrased its question and asked the agent how, “based on his own observations,”
       crack cocaine is packaged for sale. Id. at 602-03. The agent explained that drug dealers
       typically cut or tear the corner of a small bag, put the drugs into the corner piece, and close it
       up with a twist tie, a knot, or a heat seal. Id. at 603.
¶ 86       The Seventh Circuit held that, although the agent’s testimony was “ostensibly couched as
       a matter of [his] direct observation,” it was nonetheless expert testimony as to “matters within
       [his] experience observing narcotics trafficking practices.” Id. The agent’s lay opinion
       testimony, the court explained, had to be “limited to what he observed in the search or to other
       facts derived exclusively from this particular investigation.” Id. But the agent’s testimony was
       not so limited. To the contrary, the agent “brought the wealth of his experience as a narcotics
       officer to bear on those observations and made connections for the jury based on that
       specialized knowledge.” Id. For that reason, the agent offered expert opinion testimony within
       the scope of Rule 702. See id.
¶ 87       Oriedo exemplifies the general framework fashioned by the Seventh Circuit, and adopted
       widely throughout the federal courts, for distinguishing between an officer’s potential roles as
       lay fact witness and expert witness in the context of a narcotics investigation. That framework,
       in our view, articulates a clear and workable line, consistent with the meaning and purpose of


                                                   - 13 -
       Rules 701 and 702, between those roles. It is worth spelling out the distinction a bit further, in
       more generally applicable terms.
¶ 88       An officer testifies as a lay fact witness when the officer testifies, based on personal
       knowledge, about the events at issue—either the charged offense itself, or law enforcement’s
       investigation of the offense. In this context, an officer may, of course, offer any relevant and
       helpful lay opinions. To count as lay opinions, they must be based on the officer’s personal
       observations of the underlying events, and they cannot require the officer to draw on any
       specialized knowledge or expertise. They must be opinions that anyone in the same position,
       not just a trained officer, would have been qualified to offer. United States v. Jones, 739 F.3d
       364, 369 (7th Cir. 2014); Fed. R. Evid. 701 advisory committee’s note to 2000 amendment
       (lay opinion must result from “a process of reasoning familiar in everyday life” (internal
       quotation marks omitted)).
¶ 89       But when an officer testifies to opinions that are “based upon the officer’s experience over
       the years in narcotics investigation” (Jones, 739 F.3d at 369), then the officer no longer serves
       as a fact witness offering lay testimony. If the opinion rests “ ‘in any way’ ” on the officer’s
       specialized knowledge, it is expert testimony, and it must meet the foundational requirements
       of Rule 702. United States v. Garcia, 413 F.3d 201, 215 (2d Cir. 2005) (quoting 4 Weinstein’s
       Federal Evidence § 701.03[1]); see also Fed. R. Evid. 701 advisory committee’s note to 2000
       amendment (“any part” of witness’s testimony based on specialized knowledge is governed by
       Rule 702). That will be the case, for example, when the officer testifies about drug-distribution
       practices in general, because that requires the officer to bring his or her specialized experience
       to bear on what was observed during the investigation of the crime.
¶ 90       Another example may help to illustrate the distinction. It is not unusual for an officer to
       testify to the meaning of code words used in a drug transaction. Depending on the basis for the
       officer’s opinion testimony, it may be either a lay or an expert opinion. It is a lay opinion if it
       is based entirely on the officer’s firsthand interactions with the participants and observations
       of how they used the code words at issue when planning or executing drug transactions. Jones,
       739 F.3d at 369. When that is the case, the officer’s opinion results not from a specialized skill
       but simply from his or her ability to catch on to new or invented uses of language by observing
       them in context. That is a perfectly ordinary human ability, one that any parent of a preschooler
       relies on day in and day out. An untrained ear is enough.
¶ 91       But if the officer formed an opinion as to the meaning of the code words by relying on his
       or her experience in drug investigations more broadly, it is an expert opinion. Id. In other
       words, it is an expert opinion if the officer knows, from investigating other transactions or
       conspiracies, that certain words, while seemingly innocuous to the untrained ear, generally
       bear hidden meanings when they are used in certain situations. United States v. York, 572 F.3d
       415, 420 (7th Cir. 2009); see also Jones, 739 F.3d at 369; United States v. Smith, 640 F.3d 358,
       365 (D.C. Cir. 2011) (Kavanaugh, J.) (testimony about operations of drug conspiracy is lay
       opinion if based on agent’s personal knowledge of “that drug conspiracy” but expert opinion
       if based on experience “with other drug conspiracies” (internal quotation marks omitted)).
       When the officer relies on his or her experience with other drug transactions or conspiracies,
       the opinion is based, at least in part, on the officer’s knowledge of the general practices of drug
       dealers. And that is specialized knowledge, within the meaning of Rules 701 and 702.
¶ 92       We will apply this framework to McCalpine’s opinion testimony. McCalpine testified, in
       particular, that small plastic bags (of which defendant had several hundred) are commonly used

                                                   - 14 -
       to package narcotics, that blenders (of which defendant had two) are commonly used to blend
       and cut heroin, and that inositol (a bottle of which was found in the box with other
       paraphernalia) is a dietary supplement commonly used to “multiply,” or cut, cocaine.
¶ 93       We begin with McCalpine’s testimony about the plastic bags. The State asked him, “In
       your experience, can you tell the ladies and gentlemen of the jury what these baggies are
       commonly used for?” McCalpine answered, “To package narcotics.”
¶ 94       In offering this opinion, McCalpine did not serve as a lay fact witness, whose purpose was
       merely to inform the jury of what he observed during the events in question. As in Oriedo, 498
       F.3d at 602-03, the purpose of McCalpine’s testimony was to educate the jury about drug-
       distribution practices in general, so that the jury could use that knowledge to assess what
       defendant may have intended to do with the cocaine. McCalpine thus relied on knowledge and
       expertise that he had acquired in other investigations, in the course of his specialized training,
       or some mix of the two. These are the hallmarks of expert testimony.
¶ 95       And as in Oriedo, McCalpine’s testimony about the plastic bags was “ostensibly couched”
       in terms of his personal knowledge—his “experience” (as the State said) or “observations” (as
       the government said in Oriedo)—of how plastic bags are used to package drugs for sale. See
       id. We have no reason to doubt that McCalpine had previously seen drugs packaged for sale in
       small plastic bags. But that did not automatically make his testimony a lay opinion; personal
       knowledge can be part of the foundation for an expert opinion, too. See Ill. R. Evid. 703 (eff.
       Jan. 1, 2011). That was the case in Oriedo: The agent’s past observations of the use of corner-
       cut plastic bags in drug distribution were part of his specialized experience as a narcotics
       officer, and he drew on the knowledge he acquired in the course of that experience to explain
       to the jury how plastic bags of the kind found in the search are connected to the drug trade in
       general. And that is why his opinion, despite having an admitted element of personal
       knowledge, was still an expert, rather than a lay, opinion. So too here.
¶ 96       One might try to distinguish McCalpine’s testimony about the plastic bags from the agent’s
       testimony in Oriedo as follows. The agent identified a particular feature of the bags found
       during the search—the clipped corners—that associated them with the drug trade. Oriedo, 498
       F.3d at 602-03; see also United States v. Navarro, 90 F.3d 1245, 1250, 1261 (7th Cir. 1996)
       (agent’s testimony about “corner-cut plastic baggies” was expert testimony used to explain
       cocaine trade to jury). Elaborating on that point, the agent then explained some of the technical
       details of the process of packaging drugs for sale. Oriedo, 498 F.3d at 602-03. But McCalpine’s
       testimony, one might argue, lacked these technical details, and thus was too thin and
       nonspecific to convey any technical or specialized knowledge, as opposed to a commonly
       known fact.
¶ 97       But we have rejected the premise of this argument before, in holding that jurors are not
       expected to “have any expertise on cocaine distribution.” People v. Abdelmassih, 217 Ill. App.
       3d 544, 548 (1991); see also United States v. Glover, 479 F.3d 511, 516 (7th Cir. 2007) (the
       “nature of narcotics trafficking is likely to be outside the knowledge of the average layman”
       (internal quotation marks omitted)). We cannot presume that jurors know how drugs are
       packaged for sale, much less that “these baggies”—that is, the kinds of plastic bags found in
       defendant’s dining room—were consistent with the general practices of cocaine dealers. And
       that (at least on a slightly charitable reading) was the gist of McCalpine’s testimony. So while
       McCalpine conveyed less specialized or technical knowledge than the agent in Oriedo, he still
       conveyed some. This case may be a closer call than Oriedo for that reason, but the outcome is

                                                   - 15 -
        the same. McCalpine still crossed the line into expert territory when he educated the jury about
        the general practices of cocaine dealers.
¶ 98        And even if we are wrong about the plastic bags, the rest of McCalpine’s testimony clearly
        crossed the line into expert territory. Take McCalpine’s testimony that inositol is a common
        cutting agent for cocaine. No doubt that is specialized, technical knowledge, and a fact
        unknown to the average person. See Navarro, 90 F.3d at 1261 (agent’s testimony about use of
        inositol in drug trade was expert testimony).
¶ 99        We do not dispute that McCalpine, an experienced narcotics investigator, possessed this
        knowledge. But it is simply not plausible, as the State asserts, that his knowledge was based
        on his own “personal experience and observations.” For what it is worth (which is not much),
        that may be true of his knowledge that cocaine is sold in small plastic bags; in all likelihood,
        as we noted above, he has seen actual cocaine packaged that way. But has he ever observed,
        with his own eyes, that the final, packaged product sold by a drug dealer was a mix of cocaine
        and inositol? How could he have observed that in the field? You cannot just look at the bag;
        the determination requires laboratory analysis by a forensic chemist, and there is no suggestion
        that McCalpine had any competence whatsoever in that field.
¶ 100       So McCalpine could not offer a lay opinion about the use of inositol as a cutting agent; it
        is implausible to assume that he had the necessary foundation in personal knowledge to do so.
        See Ill. Rs. Evid. 602, 701(a) (eff. Jan. 1, 2011). Rather, his knowledge of inositol had to come
        from his specialized training, rather than his personal observations, in narcotics investigation.
        To be clear, there is nothing wrong with an officer acquiring knowledge that way. But
        professional training is only a proper foundation for expert testimony. See Ill. Rs. Evid. 602,
        701, 702 (eff. Jan. 1, 2011); see also Novak, 163 Ill. 2d at 103 (personal knowledge cannot be
        based on other people’s statements). And that is exactly what McCalpine offered, albeit
        without having been tendered or accepted as an expert.
¶ 101       The same is true for McCalpine’s testimony about the use of blenders to process heroin for
        sale. And as defendant points out, that testimony was also irrelevant, because he was not
        charged with possessing or selling heroin and there was no evidence that any heroin was found
        during the search. Defendant was only charged with possessing cocaine with the intent to sell
        it.
¶ 102       The State makes two final points, neither of which we accept. First, the State agrees that
        McCalpine’s testimony about the paraphernalia was admissible as an expert opinion but goes
        on to argue that it was also admissible as a lay opinion. That is impossible.
¶ 103       It is commonplace, as we have explained, for law-enforcement officers to testify as dual-
        capacity witnesses. But there is no such thing as dual-capacity testimony. Any given piece of
        testimony is either lay or expert testimony; it cannot be both. Rule 701 says this plainly: Lay
        opinions and inferences are “limited to” those which are “not based on scientific, technical, or
        other specialized knowledge within the scope of Rule 702.” (Emphases added.) Ill. R. Evid.
        701(c) (eff. Jan. 1, 2011). If an opinion falls within the scope of Rule 702, it is “by definition
        outside of Rule 701.” Smith, 640 F.3d at 365.
¶ 104       Second, the State says that McCalpine’s testimony was a lay opinion because his
        knowledge of drug paraphernalia was within “the common knowledge of anyone who regularly
        deals with narcotics crimes.” Perhaps it was. But by the same logic, one could say that the
        molecular structures of substances are within the “common knowledge of anyone who
        regularly deals with” mass spectroscopy. Does that mean a forensic chemist can offer a lay

                                                    - 16 -
        opinion that a substance was cocaine? Of course not. The fact that something is common
        knowledge among specialists in a field does not mean that those specialists can testify to their
        knowledge as a lay opinion. That would leave no room at all for any meaningful distinction
        between lay and expert testimony.
¶ 105       In sum, McCalpine’s testimony about the paraphernalia was not admissible as lay opinion
        testimony. And his testimony about the blenders was irrelevant to boot.
¶ 106       As McCalpine was never tendered by the State, nor accepted by the trial court, as an expert
        in drug distribution, the admission of this testimony as lay opinion was error.

¶ 107                                                   B
¶ 108        Our next question is what effect, if any, the error had on the outcome of defendant’s trial.
        As explained below, we find that the error was harmless. Thus, defendant cannot show either
        first-prong plain error by the trial court, in admitting McCalpine’s testimony as a lay opinion,
        or ineffective assistance of counsel, based on his attorney’s failure to object to its improper
        admission.
¶ 109        We will circle back to defendant’s point that the testimony about processing heroin with
        blenders was irrelevant. For now, we will focus on the improper admission of McCalpine’s
        testimony as a lay opinion.
¶ 110        When testimony is improperly admitted as a lay opinion, the error is harmless if the witness
        was, in fact, qualified as an expert and thus would have been accepted as an expert by the trial
        court if so tendered. See Novak, 163 Ill. 2d at 98-104 (testimony not admissible as lay opinion
        was admissible as expert opinion where witnesses, though not tendered as experts, were
        qualified); accord Smith, 640 F.3d at 366 (same).
¶ 111        Defendant never argues that McCalpine’s testimony would not have been admissible as an
        expert opinion. (Quite the contrary.) He does not challenge the substance of the testimony, and,
        more importantly, he does not challenge McCalpine’s qualifications, which the State elicited
        at trial. In sum, McCalpine had 5 years of specialized experience as a narcotics investigator
        and 12 years in total, as an officer. He had completed the Chicago Police Academy’s
        specialized training in narcotics investigation, and he participated in ongoing, annual training
        in his field. McCalpine was qualified to opine about the general practices of cocaine
        distribution. That testimony should not have been admitted as a lay opinion, but the error was
        clearly harmless.
¶ 112        “[I]f an error was harmless, it most certainly cannot rise to the level of plain error.” People
        v. Leach, 2012 IL 111534, ¶ 141. For the same reasons, defendant cannot show that he was
        prejudiced by counsel’s failure to object to the admission of McCalpine’s testimony as a lay
        opinion.
¶ 113        In fact, defendant cannot even show that counsel was deficient. An objection from the
        defense surely would have prompted the State to remedy its error and tender McCalpine as an
        expert. (The most reasonable inference, from the fact that the State elicited his qualifications
        and thus laid a foundation for his expert testimony, is that the State’s failure to formally tender
        him as an expert was an oversight.) He was qualified, and thus we are confident that the trial
        court would have accepted him as an expert, in a process that would have unfolded before the
        jury’s eyes. An objection would only have served to highlight McCalpine’s qualifications and



                                                     - 17 -
        ultimately to endow his opinions with the full weight of expert testimony. Defense counsel
        could have reasonably decided to leave well enough alone.
¶ 114       The error was also harmless because the State easily proved that defendant intended to sell
        the cocaine. This is true even without considering McCalpine’s opinion testimony or, for that
        matter, any common-sense inferences that lay jurors may have drawn from some of the
        paraphernalia evidence (such as the measuring spoons and scales), with or without expert
        testimony to further educate them about drug distribution practices.
¶ 115       McCalpine also testified—as a fact witness—that defendant admitted he sold drugs during
        his interview at the station. No doubt a jury would have taken defendant’s own words as clear
        proof of his intent. Defendant’s admission alone shows that the evidence was not closely
        balanced and that any error (by the trial court or defense counsel) cannot plausibly be blamed
        for his conviction.
¶ 116       Defendant responds to this evidence by trying to call McCalpine’s credibility into question.
        McCalpine was impeached, he says, on the “critical” issue of which chair the gun was on—a
        harmless discrepancy, for the reasons we have explained, and one that McCalpine
        acknowledged in his testimony. And McCalpine neglected to inventory or photograph the
        clothes that allegedly sized up to defendant’s unusual stature. But defendant never
        convincingly explains how any of this would give a reasonable juror grounds to think that
        McCalpine flat-out lied about defendant’s admission to the police. What is more, defendant’s
        point seems to be that the State’s failure to tender McCalpine as an expert somehow bolstered
        his credibility on an unrelated issue of fact. Suffice it to say that we cannot make any sense of
        this logic.
¶ 117       Defendant makes two final points in claiming prejudice by the improper admission of
        McCalpine’s testimony as a lay opinion. First, he says, McCalpine’s testimony was especially
        prejudicial because it “went to” the “ultimate question” of his intent to sell the cocaine. Our
        supreme court has held “that a witness, whether expert or lay, may provide an opinion on the
        ultimate issue in the case.” Terrell, 185 Ill. 2d at 496. In any event, McCalpine did not offer an
        opinion on the ultimate issue of defendant’s intent. He testified as to how plastic bags, blenders,
        and inositol are used in the drug trade. That provided circumstantial evidence of defendant’s
        intent, but it was not an opinion as to what defendant’s intent actually was. See Abdelmassih,
        217 Ill. App. 3d at 548.
¶ 118       Second, defendant claims that the evidence was close because the jury (about three hours
        into its deliberations and about an hour before it reached its verdicts) sent a note to the trial
        judge saying, “hung jury. 10 to 2.” But “the mere fact that the jury indicated in one note that it
        could not reach a decision does not render the evidence closely balanced.” People v. Cotton,
        393 Ill. App. 3d 237, 260 (2009). And “hung” on which count? The cocaine charge, armed
        violence, or both? We cannot know, and neither can defendant. Thus, we cannot infer anything
        from this note about the jury’s view of the evidence relevant to the cocaine charge.
¶ 119       For these reasons, the improper admission of McCalpine’s testimony as a lay opinion does
        not entitle defendant to a new trial.
¶ 120       We reach the same conclusion regarding McCalpine’s irrelevant testimony about the use
        of blenders to process heroin for sale. Defendant’s admission that he sold drugs all but ensured
        the jury’s finding that he intended to sell the cocaine in his dining room. This one fleeting
        comment, to which the State never returned in its proofs or its closing argument, caused


                                                    - 18 -
        defendant minimal prejudice, if any. Though its admission was improper, the blender
        testimony does not entitle defendant to relief.
¶ 121       Last, defendant flatly asserts, without reasoned argument or citation to relevant authority,
        that these errors were reviewable as second-prong plain error. Defendant’s one cited case says
        nothing of the kind. People v. Brown, 232 Ill. App. 3d 885, 898 (1992) (reversible error to let
        officer, whose expert testimony was offered to establish street value, to stray into detailed
        discussion of “habits” and “practices” of drug dealers). It was defendant’s burden to establish
        plain error. People v. Thompson, 238 Ill. 2d 598, 613 (2010). This conclusory assertion does
        not come close.
¶ 122       In sum, the errors in admitting (or failing to object to) McCalpine’s opinion testimony, on
        foundational and relevance grounds, do not entitle defendant to a new trial.

¶ 123                                                   V
¶ 124        Defendant contends, and the State concedes, (1) that the trial court erred in ordering that
        he must serve his sentence for armed violence at 85%, rather than 50%, time and (2) that this
        error, although forfeited, may be reviewed on appeal as second-prong plain error.
¶ 125        Except as otherwise provided by statute, a prisoner “shall receive one day of sentence credit
        for each day of his or her sentence.” 730 ILCS 5/3-6-3(a)(2.1) (West 2016). For the offense of
        armed violence, the truth-in-sentencing statute provides that a prisoner “shall receive no more
        than 4.5 days of sentence credit for each month of his or her sentence” if the court “has made
        and entered a finding *** that the conduct leading to conviction *** resulted in great bodily
        harm to a victim.” Id. § 3-6-3(a)(2)(iii).
¶ 126        The trial court never made a finding of great bodily harm. And there was no evidence that
        anyone was harmed at all, much less that anyone suffered great bodily harm, during the course
        of the offense. Thus, the trial court’s order that he serve his sentence at 85% time, rather than
        50% time, was error. Defendant was eligible to receive day-for-day credit on his sentence. See
        People v. Harris, 2012 IL App (1st) 092251, ¶ 22.
¶ 127        We appreciate and accept the State’s concession that the order was error. And we agree
        with the parties that the trial court’s misapplication of the truth-in-sentencing law amounted to
        second-prong plain error because it affected defendant’s fundamental right to liberty. See, e.g.,
        People v. Smith, 2016 IL App (1st) 140496, ¶ 15. Indeed, it increased the minimum amount of
        time that he will have to spend in prison by more than five years. Alternatively, as defendant
        also contends, his attorney was ineffective for failing to raise this clear and obvious error. We
        are confident that the trial court would have corrected the error, had it been raised below at the
        appropriate time.
¶ 128        We correct defendant’s mittimus to reflect that he is eligible to receive day-for-day credit
        and is thus eligible for early release after serving 50% of his sentence for armed violence. See
        Ill. S. Ct. R. 615(b)(1); People v. Walker, 2011 IL App (1st) 072889-B, ¶ 40 (reviewing court
        may correct mittimus without ordering remand).

¶ 129                                                VI
¶ 130       Defendant argues, for the first time on appeal, that the trial court imposed certain improper
        monetary assessments and failed to offset others by his $5-per-day credit for time served in
        presentence custody.

                                                    - 19 -
¶ 131       Illinois Supreme Court Rule 472 provides that the circuit court retains jurisdiction to
        correct certain sentencing errors, including errors in the imposition of monetary assessments
        or in the application of per diem credits, at any time following judgment. Ill. S. Ct. R.
        472(a)(1)-(2) (eff. May 17, 2019). Rule 472(e) provides that where, as here, a criminal case
        was pending on appeal as of March 1, 2019, and a party raised sentencing errors covered by
        Rule 472 for the first time on appeal, “the reviewing court shall remand to the circuit court to
        allow the party to file a motion pursuant to this rule.” Ill. S. Ct. R. 472(e) (eff. May 17, 2019).
        Thus, pursuant to Rule 472(e), defendant must first file a motion in the circuit court requesting
        the correction of the errors alleged here. People v. Whittenburg, 2019 IL App (1st) 163267,
        ¶ 4. We remand to the circuit court for that limited purpose.

¶ 132                                        CONCLUSION
¶ 133       We affirm defendant’s convictions and sentence. We reverse the circuit court’s order
        requiring defendant to serve his sentence at 85%, rather than 50%, time, and we correct the
        mittimus accordingly. We also remand to the circuit court to allow defendant to file a motion
        pursuant to Rule 472 challenging his monetary assessments and per diem credits.

¶ 134      Affirmed in part, reversed in part, mittimus corrected, and remanded.




                                                    - 20 -